DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/10/20 has been entered.
Response to Arguments
The amendments filed 8/10/20 have been entered. Applicant’s amendments and arguments have overcome the previously presented 112(b) rejections of the Office Action dated 5/8/2020. 

The amendments filed 8/10/20 have overcome the previously presented prior art rejection citing Guidry (US 20170314379 A1) as the primary reference. The claim amendments have necessitated the new grounds of rejection presented below. The claims are now rejected under 35 U.S.C. 103 as being unpatentable over Cherewyk (US 20110048695 A1), in view of Boyd (US 20170123437 A1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-10, and 20-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherewyk (US 20110048695 A1), in view of Boyd (US 20170123437 A1).
Regarding claim 1, Cherewyk teaches a system for delivering fluid from a common source to two or more wellheads, comprising: 
a fluid source (Fig 2, Para 0033, “stimulation fluid sources 12”);
a manifold having a bore (Fig 2, manifold 200 with bore 202); 
two or more fluid outlets in communication with the bore and forming a live bore at least between the two or more fluid outlets (Fig 2, outlets 206 in the blocks 220/204 to the left and right of 212; these outlets form a live bore 202 when fluid flows), each fluid outlet being connected to a corresponding wellhead of the two or more wellheads (As seen in the schematic view in  Fig 1B, each outlet 206 is connected to two wellheads 14 labelled as W#1 and W#2), and having a respective outlet valve between the live bore and the corresponding wellhead (Fig 1-2, each outlet has an outlet valve 208), the respective outlet valves being operable to selectively permit  (Para 0035, “valves 208 for isolating the wells are positioned in each of the outlets 206”); and 
While Cherewyk appears to depict ports capable of being inlets directly connected to a fluid line (Fig 2, ports on the far right and left of the manifold 200), under a narrow interpretation of the claim, Cherewyk is not explicit on at least first and second fluid inlets straddling the live bore, one or more fluid lines connecting the fluid source to the first and second fluid inlets. 
Boyd teaches at least first and second fluid inlets straddling the live bore, one or more fluid lines connecting the fluid source to the first and second fluid inlets (Fig 7, fluid lines 57 and 59 attach to inlets which straddle the live bore of manifold 9, the inlets are seen in Fig 4 as inlets labelled as 25 and 34 and they straddle the main bore).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Cherewyk by having at least first and second fluid inlets straddling the live bore, one or more fluid lines connecting the fluid source to the first and second fluid inlets as disclosed by Boyd because it would result in “a reduction in pressure buildup [….] The reduction in pressure build up reduces wear and tear on the pumps and reduces the amount of power required to pump the frac fluid into the wellbore” (Para 0027 of Boyd).  
Cherewyk as modified teaches fluid is delivered to another of the one or more selected wellheads of the two or more wellheads by blocking fluid flow through the fluid outlets not corresponding to the selected wellheads at their respective outlet valves   (Para 0035, “valves 208 for isolating the wells are positioned in each of the outlets 206”; As seen in the schematic view in Fig 1, each outlet 206 is connected to two wellheads 14 labelled as W#1 and W#2. The device is capable of being operated such that the valves of the outlets for one wellhead are blocked permitting the fluid to flow to the “another” of the two wellheads. See MPEP 2114, subsection II, ““[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”) fluid supplied to each of the at least first and second fluid inlets flows through the entire live bore to reach the fluid outlets corresponding to the one or more selected wellheads (As modified by Boyd, Fig 7, fluid lines 57 and 59 attach to inlets which straddle the live bore of manifold 9, the inlets are seen in Fig 4 as inlets 25 and 34 in order to reach the outlets, the fluid must flow across the entire live bore of the manifold); 
each of the two or more fluid outlets are formed in a respective fluid outlet block of two or more outlet blocks (Fig 2, there are at least one outlet 206 perpendicular to the live bore in the blocks 220/204 as shown) and are each in communication with an intersecting outlet bore of the respective fluid outlet block (Fig 2, the at least one outlets 206 which intersect another outlet 206 going “into the page” in the blocks 220/204 as shown); 
the at least first and second inlets are formed in respective first and second fluid (Fig 2, inlet blocks are blocks 220/204 which are at the far left and right of the manifold) and in communication with an intersecting inlet bore of each of the first of and second fluid inlet blocks (Fig 2, inlet blocks as defined are in communication of the inner bore of the inlet blocks 220/204) and 
the intersecting inlet bore and the intersecting outlet bores are in fluid communication with each other and comprise at least a portion of the live bore (Fig 2, the entire manifold 200 is in fluid communication with one another and make up a portion of the live bore 202 which extends across the manifold from left to right).  

Regarding claim 2, Cherewyk further teaches wherein the bore is an axial bore (Fig 2, manifold bore 202 extends along an axis) and the at least first and second fluid inlets are located adjacent opposing distal ends of the axial bore, the live bore being formed between the at least first and second fluid inlets (Fig 2, the inlets as defined as being on the far left and right of the manifold bore 202 are by definition on opposing ends of the axial bore and the live bore 202 is defined by those inlets).  

Regarding claim 3, Cherewyk further teaches wherein each fluid outlet comprises two or more outlet ports (Fig 2, outlet 206 has at least two ports which are the outlets which are both perpendicular to the live bore).  

Regarding claim 4, Cherewyk further teaches wherein each fluid inlet has two or more inlet ports (Fig 4, Para 0027 of Boyd, “B 102, C 104, D 106, and D 108 of each of the inlets 23, 24, 25, and 26”; each inlet side has at least two inlet ports).  
(Fig 4, Para 0027 of Boyd, “B 102, C 104, D 106, and D 108 of each of the inlets 23, 24, 25, and 26”; each inlet side has at least two inlet ports which are angled such that they impinge one another).  

Regarding claim 9, Cherewyk further teaches wherein a sum of the cross-sectional flow area of the inlet ports of the at least first and second inlets is equal to or less than a cross-sectional flow area of the live bore (Abstract of Boyd, “the cross-sectional area of the inlets is less than the cross-sectional area of the manifold”).  

Regarding claim 10, Cherewyk further teaches wherein a sum of the cross-sectional flow area of the outlet ports of each of the two or more fluid outlets blocks is equal to or greater than the cross-sectional flow area of the live bore (Abstract of Cherewyk, “A total cross-sectional area of the outlets feeding each of the wells is greater than the cross-sectional area of the bore”).  

Regarding claim 20, Cherewyk teaches a system for delivering fluid from a common source to two or more wellheads, comprising: 
a fluid source (Fig 2, Para 0033, “stimulation fluid sources 12”); 
a manifold having a bore (Fig 2, manifold 200 with bore 202); 
two or more fluid outlets in communication with the bore and forming a live bore at least between the two or more fluid outlets (Fig 2, outlets 206 in the blocks 220/204 to the left and right of 212; these outlets form a live bore 202 when fluid flows), each fluid outlet being connected to a corresponding wellhead of the two or more wellheads (As seen in the schematic view in  Fig 1, each outlet 206 is connected to two wellheads 14 labelled as W#1 and W#2) and having a respective outlet valve between the live bore and the corresponding wellhead (Fig 1-2, each outlet has an outlet valve 208), the respective outlet valves being operable to selectively permit fluid flow therethrough (Para 0035, “valves 208 for isolating the wells are positioned in each of the outlets 206”); 
each fluid outlet comprising two or more angularly offset outlet ports (Fig 2, the outlet ports 206 are the ports perpendicular to the main bore 202 and they are set 180 degrees apparat and so are angularly offset); and 
While Cherewyk appears to depict ports capable of being inlets directly connected to a fluid line (Fig 2, ports on the far right and left of the manifold 200), under a narrow interpretation of the claim, Cherewyk is not explicit on at least first and second fluid inlets straddling the live bore, one or more fluid lines connecting the fluid source to the first and second fluid inlets.
Boyd teaches at least first and second fluid inlets straddling the live bore, one or more fluid lines connecting the fluid source to the first and second fluid inlets (Fig 7, fluid lines 57 and 59 attach to inlets which straddle the live bore of manifold 9, the inlets are seen in Fig 4 labelled as inlets 25 and 34 and they straddle the main bore).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by 
Cherewyk as modified teaches wherein fluid is delivered to one or more selected wellheads of the two or more wellheads by blocking fluid flow through the fluid outlets not corresponding to the selected wellheads at their respective outlet valves (Para 0035, “valves 208 for isolating the wells are positioned in each of the outlets 206”; As seen in the schematic view in Fig 1, each outlet 206 is connected to two wellheads 14 labelled as W#1 and W#2. The device is capable of being operated such that the valves of the outlets for one wellhead are blocked permitting the fluid to flow to the “another” of the two wellheads. See MPEP 2114, subsection II, ““[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”); and 
fluid supplied to each of the at least first and second fluid inlets flows through the entire live bore to reach the fluid outlets corresponding to the one or more selected wellheads (As modified by Boyd, Fig 7, fluid lines 57 and 59 attach to inlets which straddle the live bore of manifold 9, the inlets are seen in Fig 4 as inlets 25 and 34 in order to reach the outlets, the fluid must flow across the entire live bore of the manifold).  

Regarding claim 21, Cherewyk further teaches wherein the bore is an axial bore (Fig 2, manifold bore 202 extends along an axis) and the at least first and second fluid inlets are located adjacent opposing distal ends of the axial bore, the live bore being formed between the at least first and second fluid inlets  (Fig 2, the inlets as defined as being on the far left and right of the manifold bore 202 are by definition on opposing ends of the axial bore and the live bore 202 is defined by those inlets).  

Regarding claim 22, Cherewyk further teaches wherein each fluid inlet has two or more inlet ports (Fig 4, Para 0027 of Boyd, “B 102, C 104, D 106, and D 108 of each of the inlets 23, 24, 25, and 26”; each inlet side has at least two inlet ports).  

Regarding claim 23, Cherewyk further teaches wherein two or more inlet ports are opposing for impinging their respective flow of fluid (Fig 4, Para 0027 of Boyd, “B 102, C 104, D 106, and D 108 of each of the inlets 23, 24, 25, and 26”; each inlet side has at least two inlet ports which are angled such that they impinge one another).  

Regarding claim 24, Cherewyk further teaches wherein a sum of the cross-sectional flow area of the inlet ports of the at least first and second inlets is equal to or less than a (Abstract of Boyd, “the cross-sectional area of the inlets is less than the cross-sectional area of the manifold”).  

Regarding claim 25, Cherewyk further teaches the at least first and second inlets are formed in respective first and second fluid inlet blocks (Fig 2, inlet blocks are blocks 220/204 which are at the far left and right of the manifold) and in communication with an intersecting inlet bore of each of the first and second fluid inlet blocks (Fig 2, inlet blocks as defined are in communication of the inner bore of the inlet blocks 220/204); 
each of the two or more fluid outlets are formed in a respective fluid outlet block of two or more outlet blocks (Fig 2, there are at least one outlet 206 perpendicular to the live bore in the blocks 220/204 as shown) and are each in communication with an intersecting outlet bore of the respective fluid outlet blocks (Fig 2, the at least one outlets 206 which intersect another outlet 206 going “into the page” in the blocks 220/204 as shown); and 
the intersecting inlet bore and the intersecting outlet bores are in fluid communication with each other and comprise at least a portion of the live bore (Fig 2, the entire manifold 200 is in fluid communication with one another and make up a portion of the live bore 202 which extends across the manifold from left to right).  

Regarding claim 26, Cherewyk further teaches wherein a sum of the cross-sectional flow area of the outlet ports of each of the two or more fluid outlets is equal to or greater than the cross-sectional flow area of the live bore (Abstract of Cherewyk, “A total cross-sectional area of the outlets feeding each of the wells is greater than the cross-sectional area of the bore”).  

Regarding claim 27, Cherewyk teaches a system for delivery fluid from a common source to two or more wellheads, comprising: 
a fluid source  (Fig 2, Para 0033, “stimulation fluid sources 12”); 
a manifold having a bore (Fig 2, manifold 200 with bore 202); 
two or more fluid outlets in communication with the bore and forming a live bore at least between the two or more fluid outlets (Fig 2, outlets 206 in the blocks 220/204 to the left and right of 212; these outlets form a live bore 202 when fluid flows), each fluid outlet being connected to a corresponding wellhead of the two or more wellheads (As seen in the schematic view in  Fig 1, each outlet 206 is connected to two wellheads 14 labelled as W#1 and W#2); 
While Cherewyk appears to depict ports capable of being inlets directly connected to a fluid line (Fig 2, ports on the far right and left of the manifold 200) under a narrow interpretation of the claim, Cherewyk is not explicit on at least first and second fluid inlets straddling the live bore, one or more fluid lines connecting the fluid source to the first and second fluid inlets. 
Boyd teaches at least first and second fluid inlets straddling the live bore, one or more fluid lines connecting the fluid source to the first and second fluid inlets(Fig 7, fluid lines 57 and 59 attach to inlets which straddle the live bore of manifold 9, the inlets are seen in Fig 4 labelled as inlets 25 and 34 and they straddle the main bore).

Cherewyk as modified teaches wherein each fluid outlet comprises at least one outlet port (Fig 2, there are at least outlet 206 perpendicular to the live bore in the blocks 220/204 as shown), each outlet port in communication with two or more fluid flow paths in communication with the corresponding wellbore of the fluid outlet (Fig 2, there are at least ports for reach outlet 206, each port is perpendicular shown going “up” and “down” relative to the live bore in the blocks 220/204 as shown); 
fluid is delivered to one or more selected wellheads of the two or more wellheads by blocking fluid flow through the fluid outlets not corresponding to the selected wellheads (Para 0035, “valves 208 for isolating the wells are positioned in each of the outlets 206”; As seen in the schematic view in Fig 1, each outlet 206 is connected to two wellheads 14 labelled as W#1 and W#2. The device is capable of being operated such that the valves of the outlets for one wellhead are blocked permitting the fluid to flow to the “another” of the two wellheads. See MPEP 2114, subsection II, ““[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”); and 
fluid supplied to each of the at least first and second fluid inlets flows through the entire live bore to reach the fluid outlets corresponding to the one or more selected wellheads (As modified by Boyd, Fig 7, fluid lines 57 and 59 attach to inlets which straddle the live bore of manifold 9, the inlets are seen in Fig 4 as inlets 25 and 34 in order to reach the outlets, the fluid must flow across the entire live bore of the manifold).  

Regarding claim 28, Cherewyk further teaches each outlet port has at least one respective outlet valve between the live bore and the corresponding wellhead (As seen in the schematic view in  Fig 1, each outlet 206 is connected to two wellheads 14 labelled as W#1 and W#2), the at least one respective outlet valve being operable to selectively permit fluid flow therethrough (Para 0035, “valves 208 for isolating the wells are positioned in each of the outlets 206”); and 
fluid is delivered to the one or more selected wellheads of the two or more wellheads by blocking fluid flow through the fluid outlets not corresponding to the selected wellheads at their respective outlet valves (Para 0035, “valves 208 for isolating the wells are positioned in each of the outlets 206”; As seen in the schematic view in Fig 1, each outlet 206 is connected to two wellheads 14 labelled as W#1 and W#2. The device is capable of being operated such that the valves of the outlets for one wellhead are blocked permitting the fluid to flow to the “another” of the two wellheads. See MPEP 2114, subsection II, ““[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”).  

Regarding claim 29, Cherewyk further teaches wherein the bore is an axial bore (Fig 2, manifold bore 202 extends along an axis) and the at least first and second fluid inlets are located adjacent opposing distal ends of the axial bore, the live bore being formed between the at least first and second fluid inlets (Fig 2, the inlets as defined as being on the far left and right of the manifold bore 202 are by definition on opposing ends of the axial bore and the live bore 202 is defined by those inlets).  

Regarding claim 30, Cherewyk further teaches wherein each fluid inlet has two or more inlet ports (Fig 4, Para 0027 of Boyd, “B 102, C 104, D 106, and D 108 of each of the inlets 23, 24, 25, and 26”; each inlet side has at least two inlet ports).  

Regarding claim 31, Cherewyk further teaches wherein two or more inlet ports are opposing for impinging their respective flow of fluid (Fig 4, Para 0027 of Boyd, “B 102, C 104, D 106, and D 108 of each of the inlets 23, 24, 25, and 26”; each inlet side has at least two inlet ports which are angled such that they impinge one another).  

Regarding claim 32, Cherewyk further teaches wherein a sum of the cross-sectional flow area of the inlet ports of the at least first and second inlets is equal to or less than a cross- sectional flow area of the live bore (Abstract of Boyd, “the cross-sectional area of the inlets is less than the cross-sectional area of the manifold”).  

Regarding claim 33, Cherewyk further teaches the at least first and second inlets are formed in respective first and second fluid inlet blocks (Fig 2, inlet blocks are blocks 220/204 which are at the far left and right of the manifold) and in communication with an intersecting inlet bore of each of the first and second fluid inlet blocks (Fig 2, inlet blocks as defined are in communication of the inner bore of the inlet blocks 220/204); 
each of the two or more fluid outlets are formed in a respective fluid outlet block of two or more outlet blocks (Fig 2, there are at least one outlet 206 perpendicular to the live bore in the blocks 220/204 as shown) and are each in communication with an intersecting outlet bore of the respective fluid outlet blocks (Fig 2, the at least one outlets 206 which intersect another outlet 206 going “into the page” in the blocks 220/204 as shown); and 
the intersecting inlet bore and the intersecting outlet bores are in fluid communication with each other and comprise at least a portion of the live bore (Fig 2, the entire manifold 200 is in fluid communication with one another and make up a portion of the live bore 202 which extends across the manifold from left to right).  

Regarding claim 34, Cherewyk further teaches wherein a sum of the cross-sectional flow area of the at least one outlet port of each of the two or more fluid outlets is equal to or greater than the cross-sectional flow area of the live bore (Abstract of Cherewyk, “A total cross-sectional area of the outlets feeding each of the wells is greater than the cross-sectional area of the bore”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676